UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4261



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN SEAN POLK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-hc-02182-BR)


Submitted:   October 26, 2007          Decided:     November 14, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Krysia Carmel Nelson, NELSON & TUCKER, PLC, Charlottesville,
Virginia, for Appellant. Rudolf A. Renfer, Jr., Assistant United
States Attorney, Raleigh, North Carolina; David Thomas Huband,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin   Sean   Polk   appeals   the   district   court’s   order

committing him to the custody of the Attorney General under 18

U.S.C. § 4246 (2000).      Polk’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising two issues but

stating that, in her view, there are no meritorious grounds for

appeal.     Counsel questions whether the district court erred in

concluding that Polk posed a substantial risk of danger to others

as a result of his mental disorder and whether the court properly

declined to address the argument that Polk should not be civilly

committed when there was a possibility that he would not receive

medication for an indefinite period due to his refusal to accept

it.   Polk has filed a pro se supplemental brief.*           We affirm.

            After a hearing, the district court found by clear and

convincing evidence that Polk “is presently suffering from a mental

disease or defect as a result of which his release would create a

substantial risk of bodily injury to another person or serious

damage to property of another.”       18 U.S.C. § 4246(d) (2000).         Our

thorough review of the record leads us to conclude that the

district court did not clearly err in finding that Polk met this

standard.     See United States v. Robinson, 404 F.3d 850, 856 (4th

Cir. 2005) (stating standard of review, citing United States v.



      *
      We have carefully reviewed the claims raised in the pro se
supplemental brief and find them to be without merit.

                                   - 2 -
Cox,   964   F.2d    1431,   1433   (4th    Cir.    1992));   see   also   United

States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007) (“A finding is

clearly erroneous when although there is evidence to support it,

the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”)

(internal quotation marks and citation omitted).

             Accordingly, we affirm the order of the district court.

We grant counsel’s motion to withdraw and deny Polk’s motions to

mediate,     for    the   appointment      of   a   special   master,   and   for

nonfrivolity. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                     - 3 -